Citation Nr: 1820940	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus, to include as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board notes that the Veteran requested to appear at a hearing before a member of the Board.  The Veteran cancelled the May 2015 hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.

As discussed in the REMAND section below, the Board finds that a timely NOD was received in November 2009 with regard to the September 2009 rating decision which denied reopening the claim of service connection for erectile dysfunction.  As a Statement of the Case has not been issued with respect to this claim, the Board is required to remand the matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for Barrett's esophagus.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, VA treatment records reflect a current diagnosis of Barrett's esophagus.  See, e.g., December 2008 Pathology Report.  Service treatment records are silent for the mention of Barrett's esophagus; however the Veteran has raised the issue of whether the Veteran's current esophageal condition is linked to his service-connected posttraumatic stress disorder (PTSD).  See Representative Brief dated March 2018.  In support of this contention, the Veteran's representative has provided links to medical literature concerning relationships between gastroesophageal reflux, PTSD, and Barrett's esophagus.  Under these circumstances, the claim for entitlement to service connection for Barrett's esophagus will be remanded to arrange an examination.

Additionally, in September 2009, the AOJ issued a rating decision that denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  In November 2009, the Veteran submitted a notice of disagreement with respect to this matter.  The Board notes that the Veteran has not been issued a Statement of the Case.  Under controlling case law, the Board must remand this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case must be issued addressing the issue of entitlement to service connection for erectile dysfunction.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2.  Associate with the claims folder any outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed esophageal condition, to include Barrett's esophagus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed esophageal condition had its onset in service, is etiologically related to or aggravated by service.  Additionally, the examiner should discuss whether any diagnosed esophageal condition is the secondary result of another service-connected disability, including PTSD.  

The claims file and a copy of this remand must be made available to the examiner. A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should also review the medical articles cited in the March 2018 representative brief.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations. If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

